Citation Nr: 0821708	
Decision Date: 07/02/08    Archive Date: 07/14/08	

DOCKET NO.  05-37 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from March 1953 to 
February 1955.  

His matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  The case is now ready for 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
and equitable disposition of the issues on appeal has been 
requested or obtained.  

2.  Hearing loss for VA purposes and tinnitus are not 
objectively demonstrated by any competent medical or other 
evidence at any time during or after active military service.  


CONCLUSION OF LAW

Bilateral hearing loss and tinnitus were not incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 110, 
1110, 1112, 1113, 1137, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claims.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist claimants in obtaining such evidence.

The veteran was provided formal VCAA notice in January 2005, 
prior to the issuance of the April 2005 rating decision now 
on appeal.  This notice informed him of the evidence 
necessary to substantiate his claims, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf, and advised he submit any relevant evidence in his 
possession.  The notice also provided him with medical 
releases, which if properly completed and returned, would be 
used by the RO to collect such evidence on his behalf.  No 
completed releases were returned.  

VCAA notice informed the veteran of the specific type of 
evidence necessary to substantiate his claim, including 
records of past medical treatment, statements from persons 
who knew him when he was in service, any disability he had 
while he was in service, records and statements from service 
medical personnel, employment physical examinations, medical 
evidence from hospitals, clinics and private physicians, and 
insurance examination reports.  

Multiple searches for the service medical evidence have been 
unsuccessful, and it is determined that the veteran's records 
are fire related and unavailable.  The veteran was informed 
that his service medical records were likely fire related and 
he was requested to provide any service medical records or 
relevant information that he might have in his possession.  
The veteran has never written that he sought treatment or 
evaluation of hearing loss or tinnitus at any time during 
service.  

The veteran submitted no medical or other evidence in his 
behalf, other than his allegation that he has hearing loss 
and tinnitus at present which he believed was attributable to 
his service as a tank transport driver and some training as a 
vehicle mechanic.  The veteran wrote that he had only 
received treatment at the VA Medical Center in Columbia, 
Missouri, the RO reviewed these records and found that there 
was no complaint, finding, treatment, or diagnosis in them 
with respect to hearing loss or tinnitus at any time.  

The Board considered referring this case for a VA examination 
with a review of the claims folder and request for opinions 
consistent with VCAA at 38 U.S.C.A. § 5103A(d), however, in 
the complete absence of any objective evidence of hearing 
loss or tinnitus at any time during service, at any time 
after service, and at present, there is certainly no duty to 
obtain such examination.  All known evidence has been 
collected and VCAA is satisfied.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
organic diseases of the nervous system (interpreted as 
including sensorineural hearing loss and tinnitus), which are 
shown to have become manifest to a compensable degree within 
one year after service separation.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303 (d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303 (b).

For VA purposes, impaired hearing will not be considered to 
be a disability until and unless any of the auditory 
thresholds at the relevant frequencies for speech at 500, 
1,000, 2,000, 3,000, and 4,000 Hertz (cycles per second) is 
40 decibels or greater, or when the auditory thresholds for 
at least three of these relevant frequencies are 26 decibels 
or greater, or when speech recognition scores using the 
Maryland CNC test are less than 94 percent.  38 C.F.R. 
§ 3.385.  Additionally, the US Court of Appeals for Veterans 
Claims (Court) has held that the threshold for normal hearing 
is from 0 to 20 decibels, and that threshold levels above 20 
decibels indicate at least some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Analysis:  The veteran filed his initial claim for service 
connection for hearing loss and tinnitus in December 2004, at 
age 72, some 49 years after he was separated from military 
service.  In that claim, he wrote that his disabilities began 
during service in December 1953, but he also indicated that 
he had never been treated for hearing loss or tinnitus at any 
time.  

Although he was provided VCAA notice, he never at any time 
during the pendency of the appeal submitted any objective 
evidence showing that he had hearing loss or tinnitus, or 
that his hearing loss met the criteria for recognition of 
hearing loss disability under VA regulation 38 C.F.R. 
§ 3.385.  He wrote that his only treatment was at the VA 
Medical Center in Columbia, Missouri, and a search and 
examination of those records by RO personnel, found a 
complete absence of any evidence of complaints, findings, 
treatment or diagnosis for hearing loss or tinnitus 
disability at any time.  

A clear preponderance of the evidence on file is against the 
veteran's claim.  The fact that the veteran may have served 
as a tank transport driver during service does not in and of 
itself provide evidence of acoustic trauma, or automatically 
create a presumption that hearing loss and tinnitus which 
might first be shown some 50 years after service is somehow 
attributable to events during service in the 1950's.  There 
is indeed a complete absence of evidence of the veteran's 
occupational and recreational pursuits at any time during the 
50 years after he was separated from service.  There is in 
fact no current evidence of hearing loss and tinnitus 
objectively demonstrated.  

VCAA requires VA to provide assistance in informing veterans 
of the evidence necessary to substantiate their claims, and 
in certain occasions, to provide VA examinations with a 
request for opinions.  VCAA, does not however, provide for 
veterans to be examined based upon mere allegations of 
current disability attributable to service without some 
objective evidence of disability during service, and 
disability at present.  In this case, the veteran has 
submitted nothing other than his own allegation of current 
hearing loss and tinnitus, and his own lay opinion that it 
must be attributed to acoustic trauma during service many 
decades ago.  The veteran is not shown to have the requisite 
medical expertise to provide a competent clinical opinion in 
this regard.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992).


ORDER

Entitlement to service connection for hearing loss and 
tinnitus is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


